Citation Nr: 1237333	
Decision Date: 10/31/12    Archive Date: 11/09/12

DOCKET NO.  11-29 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Manila, the Republic of the Philippines


THE ISSUE

Eligibility for a one-time payment from the Filipino Veterans Equity Compensation Fund.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Katz, Counsel



INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating letter by the Manila, the Republic of the Philippines, Regional Office (RO) of the Department of Veterans Affairs (VA).  

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2012). 

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

In September 2012, the Board received additional evidence submitted by the appellant without a waiver of RO consideration.  As there is no indication in the claims file that the appellant wished to waive his right to have the RO consider his claim with this additional evidence, the Board must return the case to the RO for consideration of the additional evidence and the issuance of a supplemental statement of the case.  See 38 C.F.R. § 19.31 (2012).

Additionally, review of the appellant's claims file reflects that there are several documents which are in the Tagalog language, and have not been translated into English.  Thus, in order to be properly considered, the RO must have these documents translated into English.

Last, review of the claims file reflects that the RO last submitted the appellant's claim to the National Personnel Records Center (NPRC) for verification of his claimed service in August 2009, and that a September 2009 response reflects that the appellant had "no service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the service of the United States Armed Forces."  However, beginning in October 2009, the appellant submitted various 

documents in support of his claim.  Pursuant to regulatory and statutory duties, new evidence submitted by a claimant, including relevant lay affidavits and documentary evidence, in support of a request for verification of service from the service department must be submitted to the service department for review.  Cappellan v. Peake, 539 F.3d 1373, 1381-82 (Fed. Cir. 2008); 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.203(c) (2012).  As the appellant has submitted additional documentation in support of his claim, the RO should provide copies of these documents to the NPRC and again request verification of service from the service department.

Accordingly, the case is remanded for the following action:

1.  The RO must obtain translations of all Tagalog language documents in the appellant's claims file.  All records and/or responses received must be associated with the claims file.

3.  Thereafter, the RO must provide copies of all documentation submitted by the appellant in support of his claim to the NPRC and request that NPRC again attempt to verify the appellant's service.  The request form must specify which documents were submitted to the NPRC on the request form.  All efforts to secure this evidence must be documented in the claims file.

4.  After completing the above actions, and any other development as may be indicated by any response received, the claim on appeal must be readjudicated.  The RO must consider all of the evidence in the appellant's claims file, including the evidence received since the June 2012 supplemental statement of the case.  If the claim remains denied, a supplemental statement of the case must be provided to the appellant.  After the appellant has had 

an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

5.  THE APPELLANT'S APPEAL IS ADVANCED ON 
THE DOCKET.  Accordingly, this claim must be afforded expeditious treatment.  

No action is required by the appellant until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

